DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukla (US 2005/0038589) 
As to claim 1 Shukla discloses a method for estimating a road surface friction coefficient of a tire, the method estimating a road surface friction coefficient of a tire mounted on a wheel of a vehicle in a state in which the vehicle is normally running at high speed, the method comprising: 
 (Paragraph 11 “The vehicle also includes the friction estimation system 20 which generally includes the processor 30, vehicle sensors 31, and a torque mechanism 38, such as electric motors, capable of applying or adjusting the torque on a given wheel.”); 
estimating a longitudinal slip ratio, normal force, and longitudinal force for a tire mounted on each wheel of the vehicle by using the acquired state information of the vehicle (Paragraph 19 “The processor 30 may then calculate a wheel speed slip ratio (Step 108) such as via a third module 54. The wheel speed slip ratio is the relative wheel slip between the surface and the point of contact on the wheel with the surface. More specifically, the wheel longitudinal slip ratio is the slip speed of the wheel contact point with respect to the surface divided by the rim velocity of the wheel and may be calculated with the following equation: 1 = R - v x R ( 2 )”, Paragraph 25 “In Step 112, the processor 30, or a fourth module 56, calculates the normal force (F.sub.z) on a selected wheel. The normal force (F.sub.z) is the force exerted by a surface on the wheel, in a direction normal to the surface, and in general consists of a dynamic force component and a static load component, on a wheel. The normal force may also be referred to as the total load on a wheel.”,  Paragraph 29 “The friction characteristic .mu.(.lambda.) is the co-adhesion coefficient between a given wheel and the ground and may be defined as the ratio of the longitudinal force (F.sub.x) to the normal force (F.sub.z) on the wheel. 6 ( ) = F x F z ( 11”); and 
 (Paragraph 29 “The processor 30 may calculate the friction characteristic .lambda.(.lambda.) through a fifth processor module 58 (Step 114). The friction characteristic .mu.(.lambda.) is the co-adhesion coefficient between a given wheel and the ground and may be defined as the ratio of the longitudinal force (F.sub.x) to the normal force (F.sub.z) on the wheel. 6 ( ) = F x F z ( 11 )”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Joe (US 2010/0077847)
As to claim 2 Joe teaches discloses a method wherein estimating the friction coefficient comprises: 
 (Paragraph 32). 
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of storing a map data for the purposes of reducing the computational load in calculation by having the values computed beforehand in the form of map data.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Joe (US 2010/0077847) as applied to claim 2 above, and in further view of Shukla (US 2005/0038588) hereinafter referred to as Shukla(2)
As to claim 3 Joe teaches a method wherein estimating the friction coefficient comprises: 
a map data accumulation step of deriving longitudinal force of each wheel by dividing the estimated longitudinal force value by the estimated normal force value and then accumulating the longitudinal force, together with the estimated slip ratio value and the friction coefficient estimated value, as the map data(Paragraph 152); 
a map data comparison step of comparing the slip ratio currently estimated at the slip ratio estimation step with the cumulative slip ratio value accumulated in the map data(Paragraph 152); and 
a step of estimating the current friction coefficient based on a cumulative value of the longitudinal force corresponding to the cumulative slip ratio value compared at the map data comparison step (Paragraph 91). 
Shukla does not explicitly disclose a normalized longitudinal force. 
 (Paragraph 57-59).  It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of computing a normalized longitudinal force for the purpose of computing the force on the wheel.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Joe (US 2010/0077847), Shukla (US 2005/0038588) hereinafter referred to as Shukla(2) as applied to claim 3 above, and in further view of Shiozawa (US 2011/0209521)
As to claim 4 Shiozawa teaches a method wherein estimating the current friction coefficient comprises: 
utilizing linear interpolation or extrapolation while comparing the cumulative value of the normalized longitudinal force with the longitudinal force currently estimated at the longitudinal force estimation step (Paragraph 110).
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of using linear interpolation for the purpose of estimating the longitudinal force values.
 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Joe (US 2010/0077847) as applied to claim 2 above, and in further view of Tuononen (US 2011/0264300)
As to claim 5 Joe teaches a method wherein: 
the map data accumulation step comprises: 
 (Paragraph 152); and 
estimating the current friction coefficient comprises: 
Shukla does not explicitly disclose estimating an average of cumulative friction coefficient values, equal to or larger than the set value and corresponding to the estimated slip ratio value, to be the current friction coefficient. 
Tuononen teaches estimating an average of cumulative friction coefficient values, equal to or larger than the set value and corresponding to the estimated slip ratio value, to be the current friction coefficient (Paragraph 40).
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of calculating an average of cumulative friction coefficient values for the purpose of getting an accurate measurement of the friction coefficient of the road surface.

Claims 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Shukla (US 2005/0038588) hereinafter referred to as Shukla(2)
As to claim 6 Shukla discloses a method wherein estimating the longitudinal slip ratio, the normal force, and the longitudinal force comprises: 
a speed estimation step of estimating a longitudinal velocity and lateral velocity of the vehicle based on the state information of the vehicle (Paragraph 13); 
(Paragraph 19); 
a longitudinal force estimation step of estimating longitudinal force of each wheel based on the state information of the vehicle (Paragraph 29). 
Shukla does not explicitly disclose a vehicle mass & grade estimation step of estimating a mass of the vehicle and a grade of a road based on the state information of the vehicle; 
Shukla(2) teaches a vehicle mass & grade estimation step of estimating a mass of the vehicle and a grade of a road based on the state information of the vehicle(Paragraph 60, Paragraph 22); 
a normal force estimation step of estimating normal force applied to each wheel based on the state information of the vehicle, an estimated value mass of the vehicle, and an estimated grade value of the road(Paragraph 59); and 
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of estimating the grade and mass of the vehicle for the purpose of computing the force on the wheel.
As to claim 9 Shukla (2) teaches a method wherein the normal force estimation step comprises: 
a load transfer computation step of obtaining longitudinal load transfer and lateral load transfer of each wheel based on the state information of the vehicle and the mass of the vehicle and grade of the road estimated at the vehicle mass & grade estimation step(Paragraph 59, 22); and 
 (Paragraph 59, 22). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Shukla (US 2005/0038588) hereinafter referred to as Shukla(2) as applied to claim 6 above, and in further view of Takenaka (US 2009/0012669)
As to claim 7 Shukla (2) teaches a method wherein the vehicle mass & grade estimation step comprises: 
vehicle mass & grade computation step of estimating the mass of the vehicle and the grade of the road, transformed into the linear forms at the linear transformation step (Shukla (2) Paragraph 60, 22),
Shukla does not explicitly disclose a resistance computation step of obtaining force generated due to air resistance attributable to movement of the vehicle and longitudinal force generated in the vehicle due to the grade of the road
Takenaka teaches a resistance computation step of obtaining force generated due to air resistance attributable to movement of the vehicle and longitudinal force generated in the vehicle due to the grade of the road (Paragraph 481); 
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of computing an air resistance for the purpose of considering characteristics of the environment and the road surface.

The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating an arrival time.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a force based on resistance and the grade of the road, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because cited references and applicant are calculated directed to calculating the force generated to the air resistance and longitudinal force generated in the vehicle due to the grade of the road, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of determining a force generated on the vehicle.
As to claim 10 Shukla discloses a method wherein the longitudinal force estimation step comprises: 
a rotational angular velocity estimation step of estimating rotational angular velocity of each wheel based on the state information of the vehicle(Paragraph 17-18); 
an energy function computation step of obtaining an energy function for an estimation error of the rotational angular velocity (Paragraph 21); and 
a longitudinal force computation step of estimating the longitudinal force of each wheel while imposing a condition for making the estimation error be 0(Paragraph 29, 21). 



s 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Shukla (US 2005/0038588) hereinafter referred to as Shukla(2) as applied to claim 6 above, and in further view of Shiozawa (US 2010/0114449)
As to claim 8 Shukla discloses a method wherein the slip ratio estimation step comprises: 
a wheel velocity computation step of obtaining longitudinal velocity and lateral velocity of a center of each wheel based on the state information of the vehicle and the longitudinal velocity and lateral velocity estimated at the speed estimation step(Paragraph 13-14); 
Shukla does not explicitly disclose a slip angle computation step of obtaining a lateral slip angle of each wheel; and	Shiozawa teaches a slip angle computation step of obtaining a lateral slip angle of each wheel (Paragraph 392); and
a slip ratio computation step of obtaining the slip ratio of each wheel based on the longitudinal velocity, the lateral velocity, and the lateral slip angle for each wheel (Paragraph 222)
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of computing a lateral slip angle of the wheel for the purpose of determining the slip ratio of the vehicle to determine the ground contact surface gripping of the vehicle wheels.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2005/0038589) in view of Shukla (US 2005/0038588) hereinafter referred to as Shukla(2), and Joe (US 2010/0077847)
As to claim 11 discloses a device for estimating a road surface friction coefficient of a tire, the device estimating a road surface friction coefficient of a tire in a state in which a vehicle is normally running at high speed, the device comprising: 
an information provider configured to receive and provide engine state information, transmission state information, or chassis state information of a vehicle from sensors mounted on the vehicle and specifications set for the vehicle (Paragraph 11 “The vehicle also includes the friction estimation system 20 which generally includes the processor 30, vehicle sensors 31, and a torque mechanism 38, such as electric motors, capable of applying or adjusting the torque on a given wheel.”); 
(Paragraph 13 “Two accelerometers may be used, one measuring longitudinal acceleration and the other measuring lateral acceleration. In the illustrated embodiment, the accelerometer or accelerometers 24 provide a lateral acceleration signal and a longitudinal acceleration signal to a first processor module 50. The lateral signal provides information on velocity changes in the lateral direction, such as during turning of the vehicle, and the longitudinal signal provides information on velocity changes in the longitudinal direction, such as during acceleration or braking.”); 
a slip ratio estimator configured to estimate slip ratio of each wheel based on the state information of the vehicle provided by the information provider and an estimated longitudinal velocity value and estimated lateral velocity value of the vehicle estimated by the vehicle speed estimator vehicle (Paragraph 19 “The processor 30 may then calculate a wheel speed slip ratio (Step 108) such as via a third module 54. The wheel speed slip ratio is the relative wheel slip between the surface and the point of contact on the wheel with the surface. More specifically, the wheel longitudinal slip ratio is the slip speed of the wheel contact point with respect to the surface divided by the rim velocity of the wheel and may be calculated with the following equation: 1 = R - v x R ( 2 )”, Paragraph 25 “In Step 112, the processor 30, or a fourth module 56, calculates the normal force (F.sub.z) on a selected wheel. The normal force (F.sub.z) is the force exerted by a surface on the wheel, in a direction normal to the surface, and in general consists of a dynamic force component and a static load component, on a wheel. The normal force may also be referred to as the total load on a wheel.” Paragraph 29 “The friction characteristic .mu.(.lambda.) is the co-adhesion coefficient between a given wheel and the ground and may be defined as the ratio of the longitudinal force (F.sub.x) to the normal force (F.sub.z) on the wheel. 6 ( ) = F x F z ( 11”);
a friction coefficient estimator configured to estimate a road surface friction coefficient of a tire based on an estimated longitudinal force value of each wheel estimated by the longitudinal tire force estimator, an estimated normal force value of each wheel estimated by the normal tire force estimator, and an estimated slip ratio value of each wheel estimated by the slip ratio estimator (Paragraph 29 “The processor 30 may calculate the friction characteristic .lambda.(.lambda.) through a fifth processor module 58 (Step 114). The friction characteristic .mu.(.lambda.) is the co-adhesion coefficient between a given wheel and the ground and may be defined as the ratio of the longitudinal force (F.sub.x) to the normal force (F.sub.z) on the wheel. 6 ( ) = F x F z ( 11 )”).
Shukla does not explicitly disclose a vehicle mass & grade estimator configured to estimate a mass of the vehicle and a grade of a road based on state information of the vehicle provided by the information provider
Shukla(2) teaches a vehicle mass & grade estimator configured to estimate a mass of the vehicle and a grade of a road based on state information of the vehicle provided by the information provider vehicle(Paragraph 60 “The remaining variables represent other vehicle parameters such as vehicle weight (W), distance of vehicle center of gravity from rear axle (c), vehicle acceleration (a), height of center of gravity above the ground (H), acceleration due to gravity (g), and vehicle wheelbase (L).”, Paragraph 22 “In the illustrated embodiment, the accelerometer 24 provides a longitudinal acceleration signal to the processor 30, but the lateral signal may be helpful in determining road bank or slope, lateral velocity, and lateral acceleration if needed”); 
a normal tire force estimator configured to estimate normal force applied to each wheel based on the state information of the vehicle provided by the information provider and an estimated mass value of the vehicle and an estimated grade value of the road estimated by the vehicle mass & grade estimator (Paragraph 59 “In Step 112, the processor 30 calculates the normal force (F.sub.z) on a selected wheel. The normal force (F.sub.z) is conventionally known as the force exerted by a surface on the wheel normal to surface and may also be referred to as the total load, (i.e., the sum of dynamic force and static load), on a wheel. When a vehicle is at rest, the normal force (F.sub.z) for each wheel is generally the static load, determined by vehicle weight and location of its center of gravity with respect to wheel locations.”) ; 
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of estimating the grade and mass of the vehicle for the purpose of computing the force on the wheel.
Shukla does not explicitly disclose a longitudinal tire force estimator configured to estimate longitudinal force of each wheel based on rotational angular velocity of each wheel, braking pressure, and propulsive torque based on engine torque provided by the information provider
(Paragraph 98 “F.sub.xfl represents a left front tire longitudinal force, F.sub.xfr represents a right front tire longitudinal force, F.sub.xrl represents a left rear tire longitudinal force, and F.sub.xrr represents a right rear tire longitudinal force. For each tire longitudinal force in equations (7) and (8), substituted is a value for each wheel that is based on a driving/braking torque command value, a measured driving/braking torque obtained by a torque sensor, or an estimated longitudinal force calculated by an observer.”, Paragraph 150 “The measured tire slip ratio may be calculated on a basis of a measured tire longitudinal force, a last calculated value of the estimated front tire lateral force upper limit, and a last calculated value of the estimated front tire slip angle, using equations (25) and (26) which define a relationship among tire longitudinal force F.sub.x, tire lateral force upper limit .mu.F.sub.z, tire slip angle .alpha., and tire slip ratio .sigma..”); 
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of calculating a longitudinal tire force of each wheel for the purpose of estimating a tire state.
As to claim 12 Shukla does not explicitly disclose map data configured to accumulate normalized longitudinal force, derived based on the estimated longitudinal force value and the estimated normal force value, together with the estimated slip ratio value and the friction coefficient estimated value, as map-type data.
(Paragraph 152).
It would have been obvious to one of ordinary skill to modify Shukla to include the teachings of storing a map data for the purposes of reducing the computational load in calculation by having the values computed beforehand in the form of map data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/19/2021